Citation Nr: 1530448	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  14-02 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for loss of feeling in the right side of the face.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to a compensable initial rating for left knee tendinopathy.

4.  Entitlement to a compensable initial rating for right ankle sprain.

5.  Entitlement to a compensable initial rating for right rhomboid strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to May 2012, with additional service as a cadet in the United States Air Force Academy.

This matter comes before the Board of Veterans' Appeals (Board) from October 2012 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Salt Lake City, Utah, and Phoenix, Arizona, respectively.  The case later came under the jurisdiction of the Albuquerque RO.

By way of background, in the October 2012 rating decision, the RO granted service connection for the three disabilities for which the Veteran currently seeks compensable ratings and denied service connection for a right knee condition.  In the May 2013 rating decision, the RO denied service connection loss of feeling the right side of the face.  The Veteran submitted a timely Notice of Disagreement (NOD), received in July 2013, regarding those five issues.

Regarding the face issue, it appears from the record (see December 2013 Statement of the Case (SOC) notification letter and May 2015 Appellant's Brief at 3) that the RO issued a December 2013 SOC addressing loss of feeling in the right side of the face.  Additionally, the RO issued a separate May 2014 SOC addressing the other four issues in the instant appeal.

The Veteran submitted two substantive appeal forms, one in January 2014 (in which she discusses numbness of the cheek following wisdom tooth surgery) and the other in July 2014.  The January 2014 substantive appeal form appears to be submitted in response to the December 2013 SOC which addressed only the face issue.  The July 2014 substantive appeal form appears to be submitted in response to the SOC issued in May 2014, and the Veteran checked the box indicating that she wished to appeal all issues on the SOC.  The Veteran also directed VA to refer to her representative for further information.

While only the issue pertaining to the face was certified to the Board in January 2015, the Board finds that the Veteran submitted a timely NOD and perfected her appeal regarding all five issues as listed on the cover page.  Moreover, the Veteran's representative submitted a May 2015 Appellant's Brief addressing those five issues. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the loss of feeling in the right side of the face, in her January 2014 substantive appeal, the Veteran contends that the loss of feeling is related to a 2005 wisdom tooth surgery performed at the United States Air Force Academy dental hospital.  The Veteran also stated that her dentist told her that the loss of feeling was due to the severing of a nerve during that surgery.  Review of the Veteran's service treatment records (STRs) shows notes documenting that the Veteran had a past history of wisdom tooth extraction in 2005 (see STRs dated February 10, 2009) and that the Veteran was an Air Force Academy cadet.  For VA benefits purposes, the Veteran's active service began with her matriculation as a cadet at the United States Air Force Academy.  38 U.S.C.A. § 101(21)(D) (West 2014) (providing that active duty service includes service as a cadet at the United States Air Force Academy); 38 C.F.R. § 3.6(b)(4) (2014).

Even though the Veteran, in her July 2013 NOD, mentions reviewing her own dental records from the Air Force Academy regarding loss of feeling in her right cheek, records of the actual wisdom tooth extraction and follow-up appointments and documents showing the Veteran's dates of service as a cadet at the Air Force Academy do not appear to be currently associated with the claims file and should be obtained on remand.  Also, the identity of the dentist, who told the Veteran that a nerve was severed during her wisdom tooth surgery, is not clear from the record and should be clarified on remand as well as obtaining any treatment records, pertinent to the loss of feeling in the Veteran's face, from that dentist.

Furthermore, as stated by the Veteran's representative in the May 2015 brief, the Veteran has not been afforded a VA examination for the loss of feeling in the right side of her face.  Although the Board acknowledges that the RO, in an October 2012 deferred rating decision, planned for such an examination to be scheduled, the Veteran has not yet been afforded that examination.  Additionally, in a January 2013 report of general information, the RO noted that the Veteran was living overseas for a period of time and was unable to attend any examinations during that time.  However, it now appears that she is currently living in the United States.  

Therefore, the Veteran should be scheduled for a VA examination in order to clarify any diagnosis related to the Veteran's loss of feeling in the right side of the face and to provide an opinion explaining whether any such diagnosis is related to the Veteran's service, to include the 2005 wisdom tooth extraction.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the right knee, the Veteran contends in the July 2013 NOD that she started having bilateral knee pain in service while stationed in Misawa, Japan.  The Veteran was afforded a VA examination in April 2012.  The VA examiner reported a diagnosis of normal right knee.  However, the examiner did not address Veteran's STRs showing a radiologist report indicating nonspecific calcifications that could be seen in the setting of chronic patellar tendinitis or STRs indicating some possible right knee patellar tendinitis.  See STRs dated May 19, 2011.

Furthermore, as argued by the Veteran's representative in the May 2015 brief, further development is needed to address the theory of secondary service connection.  The May 2011 STRs, noted above, show that the Veteran started experiencing right knee pain after she injured her right ankle.  The treating provider reported that the right knee symptoms were "likely secondary to change in gait following ankle injury."  The Board notes that the Veteran is service-connected for a right ankle disability.

Therefore, the Veteran should be scheduled for a new VA examination in order to clarify any diagnosis related to the Veteran's right knee pain and to provide an opinion explaining whether any such diagnosis is related to the Veteran's service or to a service-connected disability, to include consideration of the STRs indicating possible chronic patellar tendinitis and linking the Veteran's right knee pain to her service-connected right ankle disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Regarding the remaining three issues, i.e., entitlement to initial compensable ratings for left knee, right ankle, and right rhomboid (shoulder) disabilities, the Veteran's representative, in the May 2015 brief, asserts that the April 2012 VA examination addressing those disabilities does adequately address the current nature of the Veteran's complaints.

In the July 2013 NOD, regarding the left knee, the Veteran stated that she saw a physical therapist in Cannon and that knee pain moves up into her hips.  Thus, because the identity of that physical therapist is not clear from the record, it should be clarified on remand as well as obtaining any treatment records, pertinent to the left knee disability, from any such physical therapist.  Regarding the right ankle, the Veteran stated that it regularly pops and has caused her to lose balance and fall to the ground and that the pain has gradually worsened.

Also in the July 2013 NOD, the Veteran complained of a constant, dull throb in her right shoulder that goes down her right arm, and she stated that she has seen many doctors, chiropractors, and massage therapists for the disability.  The identity of those providers is not clear from the record and should be clarified on remand as well as obtaining any treatment records, pertinent to the right rhomboid or shoulder disability, from any such providers.  Additionally, the record contains 2013 private treatment records, from Plains Regional Medical Center, showing complaints of worsening right shoulder pain, and updated records from that facility should be requested on remand, especially considering that the Veteran's representative suggested in the May 2015 brief that those records are incomplete.

Therefore, because the Veteran and her representative assert and/or treatment records indicate that the Veteran's symptoms pertaining to her left knee, right ankle, and right rhomboid (shoulder) disabilities have worsened since the last VA examinations in April 2012, new VA examinations addressing those disabilities are warranted.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's official records documenting her service as a cadet at the United States Air Force Academy.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated the Veteran for loss of feeling in the right side of the face, a right knee condition, and her service-connected left knee, right ankle, and right rhomboid (shoulder) disabilities.  Specifically, request the Veteran's records from the Air Force Academy dental hospital, to include records from her 2005 wisdom tooth surgery and any pertinent records from the dentist who told the Veteran a nerve was severed during that surgery.  Also, specifically request updated treatment records from Plains Regional Medical Center pertaining to the Veteran's right shoulder disability.

After securing any releases deemed necessary, request any records identified that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any loss of feeling in the right side of the Veteran's face, to include consideration of the Veteran's assertions that it is related to wisdom tooth surgery and the severing of a nerve.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's loss of feeling the right side of the face.  Then, the examiner should provide an opinion as to whether any diagnosed disability at least as likely as not (50 percent or greater probability) had its onset during, or is etiologically related to, the Veteran's military service, to include her service at the United States Air Force Academy.

4.  Schedule the Veteran for a VA examination addressing her right knee pain.  The examiner must review the Veteran's claims file and must indicate such review in the examination report.

* The examiner should identify any and all currently diagnosed right disorders, to include consideration of the Veteran's STRs showing possible right patellar tendinitis.

* Then, the examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any diagnosed right knee disorder is related to the Veteran's military service, to include her service in the United States Air Force Academy.

* The examiner should also opine on whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any diagnosed right knee disorder is caused or aggravated by any of the Veteran's service-connected disabilities, to consideration of the STRs indicating a relationship to the Veteran'

* s service-connected right ankle disability and gait change following injury of that ankle.

* The examiner must address both causation and aggravation.  If aggravation of a diagnosed right knee disorder by an already service-connected disability is found, the examiner must attempt to establish a baseline level of severity of the right knee disability prior to aggravation by the service-connected disability.

* The examiner should provide the reasoning for the conclusions reached.

5.  Thereafter, schedule the Veteran for VA examinations addressing her service-connected left knee, right ankle, and right rhomboid (shoulder) disabilities.  The examiner(s) must review the Veteran's claims file and must indicate such review in the examination report.

The examiner(s) should describe the severity of the Veteran's service-connected left knee, right ankle, and right rhomboid (shoulder) disabilities.  All pertinent symptomatology and findings of those disabilities are to be reported in detail, to include any neurologic symptoms present such as radiculopathy.  Any indicated diagnostic tests and studies must be accomplished.  The examiner(s) should provide the reasoning for the conclusions reached.

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




